Case: 09-31177 Document: 00511340576 Page: 1 Date Filed: 01/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 5, 2011
                                       No. 09-31177
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

CLAUDE E. WILLIAMS,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 1:07-CR-10031-1




Before HIGGINBOTHAM, SMITH, and ELROD, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*


       Claude Williams appeals his three-count conviction of possession of unreg-
istered firearms. Finding no error, we affirm.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-31177 Document: 00511340576 Page: 2 Date Filed: 01/05/2011



                                  No. 09-31177

                                        I.
      Williams, a chief of police, consented to a search of his residence, his per-
sonally owned minivan, and his assigned police unit. Three firearms were dis-
covered: A machine gun, specifically a .223 caliber M-16 rifle, was found in the
sunroom of the master bedroom; and a sawed-off Western Arms 12-gauge shot-
gun and a sawed-off Remington rifle were discovered in Williams’s minivan,
along with what appeared to be a broken display case. Williams claimed that he
inherited the sawed-off shotgun and sawed-off rifle, along with the broken dis-
play case, from the previous chief. He asserted that he used the three weapons
and the case to teach children at the Bo Peep Head Start Center about the dan-
gers of firearms. He also stated that he used his own home and his personal ve-
hicle for official police functions, which is why the firearms were found where
they were. Williams was indicted on five counts: three counts of possession of
unregistered firearms in violation of 26 U.S.C. § 5861(d) and two counts of mak-
ing false statements to federal law officials in violation of 18 U.S.C. § 1001.
      At trial, the previous chief testified that he had never seen the guns or the
case before. An employee of the Head Start Center testified that she did not re-
member seeing Williams come to their facility with a case containing firearms.
      The jury returned a verdict of guilty on the three counts of possession of
unregistered firearms and not guilty on the two counts of making false state-
ments. Williams appeals the sufficiency of the evidence for counts 1, 2, and 3,
as well as the constitutionality of 26 U.S.C. § 5861.


                                        II.
      Williams did not challenge the sufficiency of the evidence in the district
court; therefore, our inquiry on appellate review is “whether there has occurred
a manifest miscarriage of justice.” United States v. Ivory, 468 F.2d 613, 613 (5th
Cir. 1972) (marks and citation omitted). A manifest miscarriage of justice exists

                                        2
    Case: 09-31177 Document: 00511340576 Page: 3 Date Filed: 01/05/2011



                                  No. 09-31177

“only if it appears that the record is devoid of evidence pointing to guilt.” Id. at
614 (marks and citation omitted).


                                        A.
      Williams argues that the government did not produce sufficient evidence
to show that his possession of the three firearms was illegal. The six rationales
he gives for this argument, however, are either incorrect or irrelevant.
      First, Williams argues that firearms were not operational, a requirement
under the statute. Williams has his facts wrong: Both parties stipulated at the
trial level that all three firearms were in operable condition as defined by law.
      Second, Williams contends that he possessed the weapons in his official ca-
pacity as police chief, utilizing them to teach children about gun safety. That is
irrelevant. Even assuming, arguendo, that Williams did possess the weapons
solely for the purpose of community outreach, the firearms still had to be regis-
tered. Under 27 C.F.R. § 479.104, entitled Registration of Firearms by Certain
Governmental Entities, “any official police organization . . . which acquires for
official use of a firearm not registered to it, such as by abandonment or forfei-
ture, will register such firearm. . . .” The only exception to the registration
requirement is for firearms that are being held as evidence in a criminal pro-
ceeding, which was not the case here. Williams claimed that the only use of the
guns was for “administrative purposes,” specifically for community outreach at
the Head Start Center. Thus, the firearms still had to be registered.
      Third, Williams urges that his possession of the firearms was not illegal
under 18 U.S.C. § 922(o). That is also irrelevant. Section 922(o) criminalizes the
transfer and possession of certain classes of firearms, for which law enforcement
officials such as Williams are given an exception. It does not deal at all with
registration. That is covered by 26 U.S.C. § 5861, the statute under which Wil-
liams was charged. It contains no law-enforcement exception—beyond the state-

                                         3
    Case: 09-31177 Document: 00511340576 Page: 4 Date Filed: 01/05/2011



                                  No. 09-31177

ment in 27 C.F.R. § 479.104 that firearms held as evidence in a criminal trial
need not be registered.
      Fourth, Williams briefly mentions, in his statement of issues, the existence
of a grandfather clause in the law. His argument on that issue, in full, is the fol-
lowing: “ATF’s Law has a grandfather clause, December 19, 1986 which advises
weapons held before that date are outside of the scope. The two donated weap-
ons were prior to the date of enactment.” Charitably construing this as an argu-
ment, it is still incorrect, because there is no grandfather clause in the statutes
under which Williams was charged. We assume Williams is referring to the
grandfather clause contained in 18 U.S.C. § 922(o)(2)(B), and the corresponding
federal regulation 27 C.F.R. § 479.105(e), which does create a grandfather clause
to 18 U.S.C. § 922(o), the statute that criminalizes possession of certain classes
of firearms. As stated above, Williams does not appear to realize that he was
charged not with possessing firearms but with failure to register. There is no
grandfather clause in that registration statute.
      Fifth, Williams argues that the Lawrason Act, a Louisiana state law, per-
mits him to possess these types of firearms in his role as a police chief. Again,
that is irrelevant. Williams was not charged with the possession of firearms but
with the possession of unregistered firearms. Even assuming the validity of Wil-
liams’s interpretation of the Lawrason Act, it has no bearing on the federal regis-
tration requirement.
      Finally, Williams maintains that the guns should have been registered by
the former chief. That is an argument Williams raised at trial, which the gov-
ernment rebutted with testimony by the former chief, who testified that he had
never possessed the guns. It is not our role to judge credibility; rather, we view
all evidence in the light most favorable to the government. See United States v.
Turner, 319 F.3d 716, 720-21 (5th Cir. 2003).
      In sum, Williams has not raised any credible argument on appeal to sug-

                                         4
    Case: 09-31177 Document: 00511340576 Page: 5 Date Filed: 01/05/2011



                                    No. 09-31177

gest that there was a manifest miscarriage of justice. Rather, the record shows
that the government produced more than sufficient evidence for a rational jury
to find that Williams possessed unregistered firearms in violation of the relevant
federal statutes.


                                          B.
        In the Conclusion section of his brief, Williams drops in the following sen-
tence: “Title 26 Section 5861 is unconstitutionally vague in application to police
officers’ and the law enforcement exception act.” He does not expand on, or men-
tion again, this constitutional challenge to his conviction in his opening brief
(Williams does, however, briefly mention this argument again in his reply brief),
nor did Williams raise this argument in his trial. Though we attempt to con-
strue arguments from pro se criminal defendants liberally, and ignoring the evi-
dent waiver issues, there is no construction we can offer to bolster this sentence
into a successful argument.
        A criminal statute is not unconstitutionally vague if it defines “the crimin-
al offense with sufficient definiteness that ordinary people can understand what
conduct is prohibited and in a manner that does not encourage arbitrary and dis-
criminatory enforcement.” Kolender v. Lawson, 461 U.S. 352, 357 (1983). The
statute succinctly criminalizes the possession of certain unregistered firearms
and does not include any exceptions, even for police officers. There is no vague-
ness.
        AFFIRMED.




                                          5